DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. Applicant's election with traverse of Group I, claims 1-5, 16-17 and 20, and species 1, the function of claims 2, 5, 16 and 17, in the reply filed on 21 September 2021 is acknowledged.  The traversal is on the grounds that the claims of the instant case share special technical feature that is the novel definition of NASH that is different from that used in the art and that examining the groups of claims together would not impose a serious burden on the Office. 
After further consideration, it is noted that the Inventions of Groups I and II and Species 1 and 2 share the common technical feature of a combination of particular markers in a logistic function that vary only in the particular scaling values for each marker. Therefore, Group I is now interpreted to encompass claims 1-5, 7-10, 16-18 and 20-21 and the species requirement is hereby withdrawn.
Regarding the restriction between newly formed Group I and Group III, the argument presented above is not persuasive. There is no indication in the claims that the claimed function recited in Group I is developed by the method recited in Group III. This is further evidenced by the dependent claims of Group III reciting additional markers that are not part of the claimed functions in Group I. Therefore, the two groups of claimed inventions do not share a special technical feature. 
Regarding the argument for the search not imposing a serious burden, it is noted that the section of the MPEP cited pertains to restriction practice for U.S. Applications under 35 U.S.C. 111(a). The instant application is filled under 35 U.S.C. 371, which utilizes unity of invention analysis to determine restriction requirements.  

Claims 11-15 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 September 2021.

Claim Status
3. Claim 6 is cancelled.
Claims 1-5 and 7-21 are currently pending.
Claims 11-15 and 19 are withdrawn, as discussed above.
Claims 1-5, 7-10, 16-18 and 20-21 are under examination herein.
Claims 1-5, 7-10, 16-18 and 20-21 are rejected.
Claims 1-3, 5, 7-8, 10, 16-17 and 21 are objected to.

Priority
4. The instant application claims the benefit of priority to European Application No. 16306186.4 filed 16 September 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and the claim to the benefit of priority is acknowledged. As such, the effective filing date of the claimed invention is 16 September 2016.

Information Disclosure Statement
5. The Information Disclosure Statement filed on 15 March 2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered in full. A signed copy of list of references cited from the IDS is included with this Office Action.
The listing of references in the specification is not considered to be a part of this IDS as it is not a proper IDS. 37 CFR 1.98(b) requires a list of all patents, publications, or other 

Drawings
6. The drawings filed 15 March 2019 are accepted.

Claim Objections
7. Claims 1-3, 5, 7-8, 10, 16-17 and 21 are objected to because of the following informalities:  
Claim 1: 
“(alanine aminotransferase (ALT), IU / I)” should be “(alanine aminotransferase (ALT), IU/L)” in order to properly annotate the unit of international units per litre. 
“wherein i. -8 < al < -7 ii. 0.1 < a2 < 0.6 iii. 0.02 < a3 < 0.05 iv. 1.1 < a4 < 1.5 v. -0.2 < a5 < 1.0 vi. 1.8 < a6 < 2.3 vii. 0.8 < a7 < 1.6 viii. -1.7 < a8 < -1.3 ix. 0.015 < a9 < 0.20 x. 0.15 < a10 < 0.25 xi. -0.3<all<0.1 xii. 0.9 < a12 < 1.2” should include a comma before the wherein as well as commas between each member of the list and insert the word “and” after the penultimate item in the list.
Claims 2-3, and 5: “(ALT, IU / I)” should be “(ALT, IU/L)” in order to properly annotate the unit of international units per litre.
Claim 7: 
The first step is labeled as step b) but should be labeled as “(a)” since there are no earlier steps in the method.
“(ALT, IU / I)” should be “(ALT, IU / L)” in order to properly annotate the unit of international units per litre.
“index wherein i. -28 < bl < -22 ii. 13 < b2 < 19 561914663.1First Preliminary Amendmentiii. 0.05 < b3 < 0.15 iv. 0.9 < b4 < 1.4 v. -4.4 < b5 < -4.1 vi. 2.4 < b6 < 2.7 vii. 6.0 < b7 < 6.4 viii. -0.8 b8 < -0.4 ix. 1.0 < b9 < 1.1 x. 3.4 < b10 < 3.8 xi. -5.0 < bl l -4.5 xii. 1.0 < b12 < 1.2” should include a comma before the wherein as well as commas between each member of the list and insert the word “and” after the penultimate item in the list.
Claims 8 and 10: “(ALT, IU / I)” and “(AST, IU / I)” should be “(ALT, IU/L)” and “(AST, IU/L)”, respectively, in order to properly annotate the unit of international units per litre.
Claim 16: “wherein i. -8 < al < -7 ii. 0.15 < a2 < 0.55 iii. 0.03 < a3 < 0.04 iv. 1.2 < a4 < 1.4 v. -0.2 < a5 < 1.0 vi. 1.95 < a6 < 2.2 vii. 0.9 < a7 < 1.5 viii. 1.6 < a8 < -1.4 ix. 0.015 < a9 < 0.20 x. 0.20 < a10 < 0.22 xi. -0.3<all<0.1 xii. 1.0<a12<1.1” should include commas between each member of the list and insert the word “and” after the penultimate item in the list.
Claim 17: “wherein xiii. -8 < al < -7 xiv. 0.15 < a2 < 0.55 xv. 0.03 < a3 < 0.04 xvi. 1.2 < a4 < 1.4 xvii. -0.2 < a5 < 1.0 xviii. 1.95 < a6 < 2.2 xix. 0.9 < a7 < 1.5 xx. 1.6 < a8 < -1.4 xxi. 0.015 < a9 < 0.20 xxii. 0.20 < a10 < 0.22 xxiii. -0.3 < all < 0.1 xxiv. 1.0 a12 < 1.1.” should include commas between each member of the list and insert the word “and” after the penultimate item in the list.
Claim 21: “NASH” in line 3 should be “NAFLD” so that the abbreviation for the treatment in claim 21 matches with the abbreviation for the treatment recited in claim 7, from which claim 21 depends.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8. Claims 1-5, 7-10, 16-18 and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claims 1, 4 and 20 recite combining the values as measured from markers present in the serum or plasma of said patient through a logistic function, so as to obtain a first index, wherein said first logistic function is al + a2 x Log (alpha2-macroglobulin (A2M), g/l) + a3 x Age (years) + a4 x Log (alanine aminotransferase (ALT), IU/L) + a5 x (apolipoprotein A-1 (Apoal), g/l) + a6 x Log (aspartate aminotransferase (AST), IU/l) + a7 x Log (total bilirubin (BILI), µmol/l) + a8 x Log (cholesterol (CT), mmol/l) + a9 x Gender (0 for women, 1 for men) + a10 x Log(gammaglutamyl transpeptidase (GGT), IU/l) + all x Log (Haptoglobin (Hapto), g/l) + a12 x Log (triglycerides (TG), mmol/l), wherein i. -8 < al < -7 ii. 0.1 < a2 < 0.6 iii. 0.02 < a3 < 0.05 iv. 1.1 < a4 < 1.5 v. -0.2 < a5 < 1.0 vi. 1.8 < a6 < 2.3 vii. 0.8 < a7 < 1.6 viii. -1.7 < a8 < -1.3 ix. 0.015 < a9 < 0.20 x. 0.15 < a10 < 0.25 xi. -0.3<all<0.1 xii. 0.9 < a12 < 1.2.
Claim 2 recites “wherein the function is - 7.82349 + 0.50879 x Log (A2M, g/l) + 0.036625 x Age (years) + 1.22544 x Log (ALT, IU/L) -0.12954 x (Apoal, g/l) + 
Claim 3 recites “wherein the function is - 7.370196 + 0.18026 x Log (A2M, g/l) + 0.034609 x Age (years) + 1.47222 x Log (ALT, IU/L) + 0.089966 x (Apoal, g/l) + 1.99317 x Log (AST, IU/l) + 0.98523 x Log (BILI, µmoI/l) -1.55580 x Log (CT, mmoI/l) + 0.17857 x Gender (0 for women, 1 for men) + 0.020437 x Log(GGT, IU / l) + 0.055873 x Log (Hapto, g/l) + 1.00712 x Log (TG, mmoI/l).
Claim 5 recites wherein the function is selected from the group consisting of f1=- 7.82349 + 0.50879 x Log (A2M, g/l) + 0.036625 x Age (years) + 1.22544 x Log (ALT, IU/L) -0.12954 x (Apoal, g/l) + 2.18581 x Log (AST, IU/L) + 1.48183 x Log (BILI, µmoI/l) - 1.49351 x Log (CT, mmoI/l) + 0.019536 Gender (0 for women, 1 for men) + 0.21614 x Log(GGT, IU / l) -0.026321 x Log (Hapto, g/l) + 1.09487 x Log (TG, mmoI/l) and f2=- 7.370196 + 0.18026 x Log (A2M, g/l) + 0.034609 x Age (years) + 1.47222 x Log (ALT, IU/L) + 0.089966 x (Apoal, g/l) + 1.99317 x Log (AST, IU/l) + 0.98523 x Log (BILI, µmoI/l) -1.55580 x Log (CT, mmoI/l) + 0.17857 x Gender (0 for women, 1 for men) + 0.020437 x Log(GGT, IU / l) + 0.055873 x Log (Hapto, g/l) + 1.00712 x Log (TG, mmoI/l).
Claims 7, 9 and 21 recite combining the values as measured from markers present in the serum or plasma of said patient through a function, wherein said function is b1 + b2 x Log (A2M, g/l) + b3 x Age (years) + b4 x Log (ALT, IU / L) + b5 x (Apoa1, g/l) + b6 x Log (AST, IU/l) + b7 x Log (BILI, µmoI/l) + b8 x Log (CT, mmol/l) + b9 x Gender (0 for women, 1 for men) + b10 x Log(GGT, IU / l) + b11 x Log (Hapto, g/l) + b12 x Log (TG, mmoI/l) in order to obtain a first index, wherein i. -28 < bl < -22 ii. 13 < b2 < 19 561914663.1First Preliminary Amendmentiii. 0.05 < b3 < 0.15 iv. 0.9 < b4 < 1.4 v. -4.4 
Claims 8 and 10 recite wherein the function is - 25.98652 + 16.00374 x Log(Alpha2Macroglobulin (g/l)) + 0.10067 x Age (in years) + 1.12881 x Log (ALT, IU / L) - 4.24187 x ApoAl (g/l) + 2.55422 x Log (AST, IU / l) + 6.22308 x Log(Bilirubin (µmol/l)) + 0.59340 x Log (CT, mmol/l) + 1.07838 x Sex (female=0, male=1) + 3.64357 x Log(GGT (IU/l)) - 4.86167 x Log(Haptoglobin (g/l)) + 1.11641 Log (TG, mmol/l).
Claims 16 and 17 recite wherein i. -8 < al < -7 ii. 0.15 < a2 < 0.55 iii. 0.03 < a3 < 0.04 iv. 1.2 < a4 < 1.4 v. -0.2 < a5 < 1.0 vi. 1.95 < a6 < 2.2 vii. 0.9 < a7 < 1.5 viii. 1.6 < a8 < -1.4 ix. 0.015 < a9 < 0.20 x. 0.20 < a10 < 0.22 xi. -0.3<all<0.1 xii. 1.0<a12<1.1.
Claim 18 recites wherein i. 26 < bl < -25 ii. 15<b2<17 iii. 0.08 < a3 < 0.12 iv. 1.0 < b4 < 1.2 V. -4.4 < b5 < -4.1 vi. 2.5 < b6 < 2.6 vii. 6.2 < b7 < 6.3 viii. 0.7 < b8 < -0.5 ix. 1.0 < b9 < 1.1 x. 3.6<b10<3.7 xi. 4.9 < b11 <-4.8 xii. 1.05< b12 < 1.15.
These claim limitations recite both a mathematical equation as well as requiring that a mathematical calculation is performed, which both fall under the “Mathematical concepts” grouping of abstract ideas. In addition, the mathematical calculation is a simple linear combination that can be performed in the human mind or with pen and paper, which falls under the “Mental processes” grouping of abstract ideas.  While claims 4 and 9 recite that the algorithm is stored as a computer program on a non-transitory computer-readable medium, there are no additional limitations that indicate that CRM requires anything other than generic computer components. Merely reciting that a mental process is being performed in a generic computer environment does not preclude the steps from being performed practically in the human mind or with pen and paper as claimed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment or mere instructions to apply the recited judicial exception via a generic treatment. Specifically, the claims recite the following additional elements:
Claims 4 and 9 recite a non-transitory computer readable storage medium that has computer program instructions to execute the abstract idea recited in claims 1 and 7, respectively. 
Claim 20 recites initiating treatment of NASH in the patient if the first index is higher than a predetermined threshold.
Claim 21 recites initiating treatment of NAFLD in the patient if the first index is higher than a predetermined threshold.
Claims 1-3, 5, 7-8, 10, and 16-18 do not recite any elements in addition to the recited judicial exception. There are no limitations that indicate that the claimed CRM requires anything other than a generic computing component. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The steps for initiating treatment for NASH or NAFLD in the patient do not recite a “particular” treatment as there is no indication of the type of Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic way or in a generic computing environment. The instant claims recite the following additional elements:
Claims 4 and 9 recite a non-transitory computer readable storage medium that has computer program instructions to execute the abstract idea recited in claims 1 and 7, respectively. 
Claim 20 recites initiating treatment of NASH in the patient if the first index is higher than a predetermined threshold.
Claim 21 recites initiating treatment of NAFLD in the patient if the first index is higher than a predetermined threshold.
Claims 1-3, 5, 7-8, 10, and 16-18 do not recite any elements in addition to the recited judicial exception. As discussed above, there are no additional limitations to indicate that the claimed CRM requires anything other than generic computer components in order to carry out the recited abstract idea in the claims. Claims that amount to nothing more than an instruction to Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The limitations for initiating treatment for NASH or NAFLD equate to mere instructions to apply the judicial exception in a generic way because the treating step is so generically recited, e.g. there is no indication of what kind of treatment is applied. MPEP 2106.05(f) discloses that mere instructions to apply the judicial exception cannot provide an inventive concept to the claims. The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1-5, 7-10, 16-18 and 20-21 are not patent eligible.

	
Conclusion
9. No claims are allowed.

10. It is noted that claims 1-5, 7-10, 16-18 and 20-21 are free from the prior art as the prior art does not teach nor fairly suggest the functions recited in claims 1 and 7, respectively, along with the particular claimed ranges for each of the coefficients for each factor in each of the functions. The closest prior art is Assistance Publique-Hopitaux De Paris (WO 2006/103570 A2; IDS Document). Assistance Publique-Hopitaux De Paris discloses a method for detecting the extent of alcoholic or non-alcoholic steato-hepatitis in a patient (abstract). Assistance Publique-Hopitaux De Paris discloses that the method includes using a logistic function that includes 7 biomarkers and age and gender on pg. 6, line 16 to pg. 7, line 30, however, this logistic function does not include the markers for cholesterol and trygliceride and the proposed intervals for the coefficients that are same as those in the claimed invention are significantly different from those set forth in the claimed invention. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shen et al. (Journal of Hepatology 2012, vol. 56, pgs. 1363-1370) discloses diagnosis of NAFLD and NASH using biomarkers including CK-18 and FGF21.
Ratziu et al. (Alimentary Pharmacology & Therapeutics 2006, vol. 25, pgs. 207-218) reviews different types of liver pathology tests, including the NASH test. While the NashTest overlaps with the biomarkers utilized, there is no teaching nor suggestion to arrive at the claimed function and coefficient values.
Poynard et al. (BMC Gastroenterology 2006, 6:34, pgs. 1-16) discloses the development of the NashTest algorithms. Similar to Ratziu et al., although the NashTest overlaps with the biomarkers utilized, there is no teaching nor suggestion to arrive at the claimed function and coefficient values.

E-mail Communications Authorization
11. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631